Citation Nr: 1507152	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  08-00 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a cervical spine disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for brain damage.

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a cerebrovascular accident.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for residuals of a myocardial infarction.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for a lumbar spine disability.

9.  Entitlement to service connection for brain damage.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to special monthly compensation based on the need for regular aid and assistance or upon housebound status.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to September 1971.

This case comes to the Board of Veterans' Appeals (Board) from March 2007, June 2009, September 2010, and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Due to the Veteran's relocation, jurisdiction over the case was transferred to the RO in Houston, Texas.  

At various times during the appeal, most recently in a March 2012 substantive appeal, the Veteran indicated that he wanted a Board hearing via videoconference.  However, in an April 2012 statement, the Veteran's representative indicated that he no longer wanted a Board hearing.  Thus, the request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

In May 2013, the Veteran filed claims for compensation under 38 U.S.C. § 1151 for residuals of a cerebrovascular accident and coronary artery disease status post myocardial infarction, and claims for service connection for cervical spine, lumbar spine, left shoulder, left hip, left knee, and left ankle disabilities; vision problems; and vertigo, all claimed as secondary to residuals of a cerebrovascular accident and coronary artery disease status post myocardial infarction.  The Board notes that the RO has acknowledged receiving the claims.  However, the RO has yet to adjudicate them.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, and brain damage and entitlement to a TDIU and special monthly compensation based on the need for regular aid and assistance or upon housebound status REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 2005 rating decision denied service connection for a cervical spine disability and a lumbar spine disability.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of those issues.

2.  The evidence received since the January 2005 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for a cervical spine disability and a lumbar spine disability, and raises a reasonable possibility of substantiating the claims.  

3.  A March 2007 rating decision denied service connection for brain damage.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that issue.

4.  The evidence received since the March 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for brain damage, and raises a reasonable possibility of substantiating the claim.  

5.  On August 31, 2009, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the claims for service connection for residuals of a cerebrovascular accident, a left hip disability, and residuals of a myocardial infarction.

6.  On April 11, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through the authorized representative, requesting a withdrawal of the appeal of the application to reopen a previously denied claim for service connection for residuals of a cerebrovascular accident.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied service connection for a cervical spine disability and a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the January 2005 rating decision to reopen the previously denied claims for service connection for a cervical spine disability and a lumbar spine disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The March 2007 rating decision that denied service connection for brain damage is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

4.  New and material evidence has been received since the March 2007 rating decision to reopen the previously denied claim for service connection for brain damage.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  The criteria for withdrawal of the appeal of the claims for service connection for residuals of a cerebrovascular accident, a left hip disability, and residuals of a myocardial infarction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

6.  The criteria for withdrawal of the appeal of the application to reopen a previously denied claim for service connection for residuals of a cerebrovascular accident by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claims for service connection for cervical and lumbar spine disabilities were originally denied in a January 2005 rating decision.  The cervical spine claim was denied because there was no evidence of the disability in service and no evidence of a link between any current disability and service.  While there was evidence of a lumbar spine disability in service, there was no evidence of a link between any current disability and service.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of those issues.  There is no indication that new and material evidence was received within one year following that decision that was pertinent to the issues on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2014).

The pertinent evidence received since the January 2005 denial consists of a February 2007 letter from a private chiropractor stating that the Veteran had been treated for neck and back pain from May 1986 to September 1996 and an August 2008 private physician's opinion that the Veteran's cervical and lumbar spine disabilities are due to an in-service fall.  

Presuming the credibility of the evidence for the purpose of determining whether the evidence is material, the record now suggests that the Veteran's cervical and lumbar spine disabilities may be related to active service.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claims.  Thus, as new and material evidence has been received, the claims for service connection for cervical and lumbar spine disabilities are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

The claim for service connection for brain damage was originally denied in a March 2007 rating decision.  The Veteran claimed he suffered from brain damage due to a myocardial infarction.  The claim was denied on both direct and secondary bases as there was no evidence of brain damage or heart problems in service and no evidence of a link between any current brain damage or heart problems and service.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that issue.  There is no indication that new and material evidence was received within one year following that decision that was pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, the decision became final.  38 U.S.C.A. § 7105 (West 2014).

The pertinent evidence received since the March 2007 denial consists of a private physician's opinion that the Veteran injured his brain during an in-service fall.  

Presuming the credibility of the evidence for the purpose of determining whether the evidence is material, the record now suggests that the Veteran may have incurred brain damage in active service.  The evidence is new, not cumulative, and relates to an unestablished fact necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for brain damage is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204.  

On August 31, 2009, the Board received notification from the Veteran requesting a withdrawal of the appeal of the claims for service connection for residuals of a cerebrovascular accident, a left hip disability, and residuals of a myocardial infarction.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to those claims.  Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and they must be dismissed.  

On April 11, 2012, the Board received notification from the Veteran, through the authorized representative, requesting a withdrawal of the appeal of the application to reopen a previously denied claim for service connection for residuals of a cerebrovascular accident.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it also must be dismissed.  

The Board notes that in May 2013 the Veteran filed a claim for compensation under 38 U.S.C. § 1151 for residuals of a cerebrovascular accident and claims for service connection for a left hip disability and coronary artery disease status post myocardial infarction.  However, the Board observes that claims and the appeals of those claims were extinguished when the Veteran and representative withdrew them.  Hanson v. Brown, 9 Vet. App. 29 (1996).  Thus, the claims for service connection for residuals of a cerebrovascular accident, a left hip disability, and residuals of a myocardial infarction ceased to exist on August 31, 2009, when the Veteran withdrew them and the subsequent application to reopen a previously denied claim for service connection for residuals of a cerebrovascular accident ceased to exist on April 11, 2012, when the Veteran withdrew it.  Accordingly, the dismissals are proper.

The Board also notes that in a February 2014 letter the RO indicated that claims with respect to a cerebrovascular accident, a left hip disability, and coronary artery disease status post myocardial infarction were already on appeal.  However, the claims for service connection for residuals of a cerebrovascular accident, a left hip disability, and residuals of a myocardial infarction were withdrawn in August 2009.  The RO acknowledged the withdrawal in a September 2009 letter, and a June 2011 supplemental statement of the case properly listed the issues then on appeal.  Similarly, the application to reopen a previously denied claim for service connection for residuals of a cerebrovascular accident was withdrawn in April 2012.  Thus, despite the February 2014 letter, the claims with respect to a cerebrovascular accident, a left hip disability, and myocardial infarction were withdrawn and are no longer on appeal.





ORDER

New and material evidence having been received, the claim for service connection for a cervical spine disability is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a lumbar spine disability is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for brain damage is reopened.  To that extent only, the appeal is granted.

The appeal of the claim for service connection for a left hip disability is dismissed. 

The appeal of the claim for service connection for a left hip disability is dismissed. 

The appeal of the application to reopen a previously denied claim for service connection for residuals of a cerebrovascular accident is dismissed.


REMAND

The Board finds that further development is needed on the reopened claims for service connection.

The Veteran's service medical records show in February 1970 he reported a history of low back pain for one and one-half years.  Examination and x-rays of the lumbar spine were normal.  He was seen later that month and noted that the pain medication did not help.  In March 1970 he complained of continuing back pain and reported a two-year history of back pain.  In December 1970 he fell down a ladder well and landed on his left shoulder and back.  The examiner noted that the Veteran was not unconscious and was completely alert.  X-rays of the thoracic spine were normal and the diagnosis was of a contusion of the left paravertebral muscles.  He was admitted to sick bay and discharged to duty two days later.  Three days later he complained of burning on urination with low back pain and continuing stiffness in the low back but noted that the upper thoracic area was almost all better.  He was assigned to light duty for one week.  In August 1971, he complained of back and neck pain.  Later that month, he complained of continuing back pain and x-rays of the lumbar spine were normal.  

The service medical records show the Veteran fell down a ladder well, landing on his left shoulder and back, in December 1970.  While a head injury is not documented, the Board observes it is possible the Veteran hit his head on a rung or the ground when he fell down the ladder well.  He also complained of back pain in February 1970 that had been ongoing for one and one-half years, or since about August 1969.  He also complained of neck and back pain in August 1971 just prior to discharge.  Thus, the evidence indicates the Veteran incurred injuries to the head, neck, and back in service.  The question is whether he currently has any disabilities related to those injuries.

VA medical records starting in August 2004 show a history of falling down the stairs in service, injuring the neck and back, and x-ray evidence of degenerative changes of the cervical and lumbar segments of the spine.  An August 2006 treatment record shows a history of intermittent back pain since falling down the stairs in service, aggravated by post service work as a barber, worsening at age 50, and being further aggravated by a stroke and myocardial infarction in March 2006.  

In a February 2007 letter, a private chiropractor stated he had treated the Veteran for neck and back pain from May 1986 to September 1996 and diagnoses included degenerative disc disease of both spinal segments.  

During a November 2007 hearing before a Decision Review Officer, the Veteran testified he lost consciousness when he fell down the ladder well.  He also testified he began to see a chiropractor for his neck and back four years after discharge from service and began to see a physician in 2004 when he sought treatment at a VA medical center.

In an August 2008 opinion, based on a records review, to include the Veteran's service medical records, a private physician indicated the Veteran's cervical and lumbar spine disabilities are due to an in-service fall.  The physician also indicated it was likely the Veteran injured his brain during the fall as he lost consciousness.  However, the physician did not examine the Veteran or have an opportunity to review the complete record.

In a July 2010 examination report, a VA examiner opined the Veteran's lumbar spine disability was not related to service.  However, that opinion was based on a lack of medical evidence of treatment from 1971 to 2004.  However, treatment for the back from 1986 to 1996 has been documented in the record.  Therefore, the basis of the opinion rests on an inaccurate premise.

Given the above, the Veteran indicated seeking treatment for his back within four years after discharge from service and a chiropractor confirmed treatment starting in May 1986.  While a private physician opined the Veteran's lumbar spine disability is related to an in-service fall, a VA examiner opined it is not, and for different reasons neither opinion is of greater probative value.  Thus, the Veteran should be afforded another VA examination to ascertain whether any current lumbar spine disability is related to service.  

While a private physician opined the Veteran had a cervical spine disability and brain damage, or residuals of a traumatic brain injury, due to an in-service fall, the service medical records do not show a head or neck injury.  Despite the Veteran's testimony, the service medical records show he was conscious and there are no complaints of headaches or any other indications of a head injury.  There are no complaints of neck pain till August 1971, eight months after the fall.  Regardless, as the Veteran may have hit his head as claimed on a rung or the ground when he fell down the ladder well and there is a complaint of neck pain prior to discharge, he should be provided a VA examination to ascertain whether he has any current cervical spine disability or residuals of a traumatic brain injury related to service.  

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through May 2011.  Thus, any treatment notes since that time should be obtained.

As the remand of the above claims could affect the claims for a TDIU and special monthly compensation, the Board finds that the claims are inextricably intertwined and a Board decision on the latter claims at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, the Veteran has filed claims for compensation under 38 U.S.C. § 1151 for residuals of a cerebrovascular accident and coronary artery disease status post myocardial infarction, and secondary service connection claims for cervical spine, lumbar spine, left shoulder, left hip, left knee, and left ankle disabilities, as well as vision problems and vertigo, and they have not yet been adjudicated.  As those claims could affect the service connection claims on appeal, the Board finds that those claims are also inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116 (1994).  Therefore, the issues on appeal should be readjudicated as part of the adjudication of the raised issues.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since May 2011.

2.  Then, schedule the Veteran for a VA examination to ascertain whether any neck or back disability is related to service.  The examiner should review the claims file and note that review in the report.  The examiner should consider the service medical records showing a one and one-half year history of back pain in February 1970, a fall in December 1970, and complaints of neck and back pain in August 1971; February 2007 letter from the private chiropractor noting neck and back treatment from May 1986 to September 1996; August 2008 private medical opinion; and July 2010 VA examination report.  The examiner should also consider the Veteran's report of disability onset and symptomatology since service.  The examiner should then state whether it is at least as likely as not (50 percent or greater probability) any neck or back disabilities had their onset in or are causally related to active service.  The examiner should provide a rationale for all opinions.  

3.  Also schedule the Veteran for a VA traumatic brain injury examination to ascertain whether he has any current residuals of the December 1970 in-service fall down the ladder well.  The examiner should review the claims file and note that review in the report.  The examiner should be advised that the Veteran suffered a cerebrovascular accident in March 2006.  All indicated tests and studies should be performed.  The examiner should clearly identify all residual symptoms (including all subjective complaints) that are determined to be related to the in-service fall.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology since service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any claimed impairment is related to the in-service fall.  A complete rationale for any opinion expressed must be provided.  

4.  Adjudicate the issues of entitlement to compensation under 38 U.S.C. § 1151 for residuals of a cerebrovascular accident, compensation under 38 U.S.C. § 1151 for coronary artery disease status post myocardial infarction, and service connection for cervical spine, lumbar spine, left shoulder, left hip, left knee, and left ankle disabilities, and vision problems, and vertigo, all claimed as secondary to the residuals of a cerebrovascular accident and coronary artery disease status post myocardial infarction.  Notify the Veteran of his appeal rights.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


